375-/5
                                ELECTRONIC RECORD




COA # 14-15-00163-CR                               OFFENSE: Robbery


STYLE: Percy Benjamin Smith v The State of Texas   COUNTY: Brazoria

COA DISPOSITION: Dismissed                         TRIAL COURT: 412th District Court


DATE: March 24, 2015    Publish: No                 TC CASE #:65134-B




                               IN THE COURT OF CRIMINAL APPEALS




STYLE: Percy Benjamin Smith v The State of Texas

CCA #


         PROSE
FOR DISCRETIONARY REVIEW IN CCA IS:
                                      Petition     CCA Disposition:
                                                   DATE:
                                                                          y&is
         S-rZucf(                                  JUDGE:

DATE:     o?/ju/*oJr                               SIGNED:                      PC:

JUDGE:         OtL.                                PUBLISH:                     DNP:




                                                                                       MOTION FOR


                                                           FOR REHEARING IN CCA IS:
         PRO SE           PETITION
                                                        JUDGE:
   FOR DISCRETIONARY REVIEW
   is *$&Mf?h                                                                  ELECTRONIC RECORD


   DATE           'zo/y

                JUDGE